
	
		I
		111th CONGRESS
		2d Session
		H. R. 6561
		IN THE HOUSE OF REPRESENTATIVES
		
			December 21, 2010
			Ms. Richardson
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To establish the History is Learned from the Living grant
		  program to enable communities to learn about historical events in the United
		  States in the past century through the oral histories of community members who
		  participated in those events, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 History Is Learned from the Living
			 Act.
		2.Sense of Congress
			 regarding preservation of stories of heroes of historical movements and events
			 in the United States
			(a)FindingsCongress finds the following:
				(1)The historical events in the United States
			 over the past century have been integral to growth, progress, and innovation in
			 the United States.
				(2)Notable examples of such historical
			 movements include the Women’s Suffrage, Reagan Revolution, Peace, Veteran,
			 Civil Rights, Tea Party, Chicano (El Movimiento), Environmental, and Deficit
			 Reduction Movements.
				(3)Martin Luther King, Jr., Gloria Steinem,
			 Cesar Chavez, William Buckley, Susan B. Anthony, Jacques-Yves Cousteau, Rachel
			 Carson, Howard Jarvis and John Muir are among the many well-known heroes of
			 such historical events.
				(4)In addition to the well-known heroes of
			 such historical events, there are numerous unsung heroes living in local
			 communities across the United States.
				(b)Sense of
			 CongressIt is the sense of
			 Congress that the stories of the unsung heroes of historical events in the
			 United States over the past century should be preserved and archived, and the
			 historical events in which they participated remembered, for generations to
			 come.
			3.History Is
			 Learned from the Living grant program
			(a)Grant
			 programThere is established
			 the History Is Learned from the Living grant program (in this section referred
			 to as the HILL grant program), to be carried out by the Secretary
			 of the Interior.
			(b)RequirementsUnder
			 the HILL grant program, the Secretary shall make 1-year grants in the amount of
			 $200,000 to community groups, organizations, or institutions to—
				(1)carry out projects
			 through which the community may learn about historical events in the United
			 States in the past century through the oral histories of members of the
			 community who participated in those events; and
				(2)submit to the
			 Secretary a digital report (including interviews, documents, videos, photos,
			 etc.) on the projects, in such form and containing such information as may be
			 specified by the Secretary, including but not limited to—
					(A)each oral history
			 described in paragraph (1);
					(B)the relevance of
			 such oral history; and
					(C)the background of
			 those interviewed and the community, organizations and/or institutions to whom
			 the oral history belongs.
					(c)ApplicationTo
			 be eligible for a grant under this section, a community group, organization, or
			 institution shall submit to the Secretary an application at such time, in such
			 manner, and containing such information as the Secretary may require.
			(d)Preservation of
			 oral historiesThe Secretary shall establish a system to preserve
			 and make available to the public the digital reports submitted under subsection
			 (b)(2).
			(e)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary to carry out the HILL grant program $5,000,000 for fiscal year 2011
			 and each fiscal year thereafter.
			
